Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rieder et al. (US 5,079,850).
             With respect to independent Claim 1, Rieder et al. disclose(s): A position measuring device (Fig. 4), comprising:  a housing (1 in Fig. 4) having a first portion in the form of a hollow section and extending in a longitudinal direction (Fig. 4), the housing having at least a first passage (4 in Fig. 4) and a second passage (17 in Fig. 4), the first and second passages each extending in the longitudinal direction at least partially through the first portion (Fig. 4); a scale disposed within the housing for being scanned as part of a position measurement (M in Fig. 4); and a connecting channel, the first and second passages being interconnected via the connecting channel (14 in Fig. 4).

With respect to Claim 2, Rieder et al. teach(es) the device of independent Claim 1. Rieder et al. further disclose(s): wherein the connecting channel extends between a cross section of the first passage and a cross section of the second passage (14 in Fig. 4).

With respect to Claim 3, Rieder et al. teach(es) the device of independent Claim 1. Rieder et al. further disclose(s): wherein the connecting channel is configured such that a fluid flowing through a cross section of the first passage in a first direction parallel to the longitudinal direction is redirected such that, after redirection, the fluid flows through a cross section of the second passage in a second direction opposite to the first direction (Fig. 4).

With respect to Claim 4, Rieder et al. teach(es) the device of independent Claim 1.  Rieder et al. further disclose(s): wherein the first and second passages each extend to a plane extending perpendicular to the longitudinal direction, the plane coinciding with an end surface of one end of the first portion (Fig. 4).

With respect to Claim 5, Rieder et al. teach(es) the device of independent Claim 1. Rieder et al. further disclose(s): wherein the first and second passages each extend to a plane extending perpendicular to the longitudinal direction, the plane being offset in the longitudinal direction from an end surface of one end of the first portion (Fig. 4).

With respect to Claim 6, Rieder et al. teach(es) the device of Claim 5. Rieder et al. further disclose(s): wherein the first portion has a recess adjacent to the first passage and to the second passage (18 in Fig. 3).

With respect to Claim 7, Rieder et al. teach(es) the device of independent Claim 1. Rieder et al. further disclose(s): wherein the housing has a second portion disposed at one end of the first portion, the second portion being a cap element (6 in Fig. 4).

With respect to Claim 8, Rieder et al. teach(es) the device of Claim 7. Rieder et al. further disclose(s): wherein the second portion has a recess associated with the first passage and with the second passage (18 in Fig. 3).

With respect to Claim 9, Rieder et al. teach(es) the device of Claim 7. Rieder et al. further disclose(s): wherein the second portion has a continuous shape at least in a region associated with the first passage and with the second passage (Fig. 4).

With respect to Claim 10, Rieder et al. teach(es) the device of Claim 7. Rieder et al. further disclose(s): wherein the second portion has a passage associated with the first passage and a passage associated with the second passage (14 in Fig. 4).

With respect to Claim 11, Rieder et al. teach(es) the device of Claim 7. Rieder et al. further disclose(s): wherein the position-measuring device has a first sealing element, the first sealing element being disposed between the first portion and the second portion (5 in Fig. 4).

With respect to Claim 12, Rieder et al. teach(es) the device of Claim 11. Rieder et al. further disclose(s): wherein the first sealing element has a passage associated with the first passage and a passage associated with the second passage (5 in Fig. 4).

With respect to Claim 13, Rieder et al. teach(es) the device of Claim 11. Rieder et al. further disclose(s): wherein the first sealing element has a continuous shape at least in a region associated with the first passage and with the second passage (5 in Fig. 4).

With respect to Claim 14, Rieder et al. teach(es) the device of Claim 11. Rieder et al. further disclose(s): wherein the first sealing element has a recess associated with the first passage and with the second passage, the recess extending in the longitudinal direction at least partially through the first sealing element (18 in Fig. 3).

With respect to Claim 15, Rieder et al. teach(es) the device of independent Claim 1. Rieder et al. further disclose(s): wherein the position-measuring device has a U-shaped redirecting element, the redirecting element having an inlet or outlet opening associated with the first passage and an inlet or outlet opening associated with the second passage (14 in Fig. 3).

With respect to Claim 16, Rieder et al. teach(es) the device of independent Claim 1. Rieder et al. further disclose(s): wherein the scale extends along the longitudinal direction (M in Fig. 4). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to position measuring devices: Schmoller et al. (US 8,997,367 B2); Driker (US 10,077,841 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TC/
03 November 2022




/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855